Citation Nr: 0910743	
Decision Date: 03/23/09    Archive Date: 04/01/09

DOCKET NO.  97-18 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania



THE ISSUE

Entitlement to service connection for a back disability, to 
include as secondary to the Veteran's service connected 
diabetes.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel



INTRODUCTION

The Veteran served on active duty from March 1968 to October 
1979.

Historically, an October 1989 rating decision, in pertinent 
part, denied service connection for a back disability.  After 
the Veteran expressed timely disagreement therewith and a 
statement of the case was issued, he withdrew his claim in an 
October 1990 written statement.

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal from decisions rendered by the 
Nashville, Tennessee Regional Office (RO) of the Department 
of Veterans Affairs (VA).  The Veteran indicated disagreement 
with the decisions and, after being furnished a statement of 
the case, filed a substantive appeal.

In 2002, the Veteran's claims folder was transferred to the 
Louisville, Kentucky RO.

In February 2004, in order to satisfy certain due process 
requirements, the Board remanded the Veteran's appeals to the 
RO.  In July 2005, the RO issued a Supplemental Statement of 
the Case in which it continued the denial of the Veteran's 
claims.

In an October 2005 decision, the Board determined that new 
and material evidence had been submitted to reopen the 
Veteran's claim for service connection for a back disability, 
but then denied entitlement to service connection for the 
back disability on a de novo basis.  The RO had previously 
done likewise.  Entitlement to service connection for a 
prostate disability was also denied at that time.  

The Veteran appealed the October 2005 Board decision to the 
United States Court of Appeals for Veterans Claims (Court).  

In April 2008, the Court upheld the portion of the October 
2005 Board decision which denied entitlement to service 
connection for a prostate disability.  However, the issue of 
entitlement to service connection for a back disability on 
the merits was vacated and remanded in order to consider the 
Veteran's contentions that this disability had developed 
secondary to his service connected diabetes.  

The Veteran's claim for service connection for a back 
disability has now been returned to the Board for further 
proceedings consistent with the April 2008 Court decision.  
At this juncture, the Board notes that the October 2005 Board 
decision found that new and material evidence had been 
submitted to reopen the Veteran's claim for service 
connection for a back disability, and then considered it on a 
de novo basis.  Therefore, the Board will not now revisit the 
matter of new and material evidence but will again afford the 
Veteran's claim a de novo review as that was the basis of the 
Court remand. 

The Veteran currently resides outside the continental United 
States.  Therefore, jurisdiction of his claims folder now 
resides with the Pittsburgh, Pennsylvania RO. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

As noted in the April 2008 Court decision, the Veteran 
contends in part that his back disability has developed as a 
result of his service connected diabetes.  The April 2008 
Court decision found that because the Board failed to address 
whether or not the Veteran's back disability had developed 
secondary to his service connected diabetes, the October 2005 
decision failed to provide him with an adequate statement of 
the reasons and bases for the denial of his claim.  The Court 
noted that the Board was required to provide reasons and 
bases that were adequate to enable the Veteran to understand 
the precise basis for the Board's decision, and that the 
failure to address secondary service connection as a result 
of diabetes resulted in the inadequate statement of reasons 
and bases.  

The Board notes that service connection has been established 
for at least six different disabilities, including diabetes 
mellitus.  

The relevant laws and regulations hold that a disability 
which is proximately due to or the result of a service-
connected disease or injury shall be service connected.  
38 C.F.R. § 3.310(a).

Secondary service connection may also be established for a 
nonservice-connected disability which is aggravated by a 
service connected disability.  In this instance, the Veteran 
may be compensated for the degree of disability over and 
above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995); see 
also 38 C.F.R. § 3.310(b).  

In a claim for secondary service connection for a diagnosis 
clearly separate from the service-connected disorder, the 
Veteran must present evidence of a medical nature to support 
the alleged causal relationship between the service-connected 
disorder and the disorder for which secondary service 
connection is sought.  See Jones v. Brown, 7 Vet. App. 134 
(1994).  

A review of the claims folder indicates that the RO has not 
comprehensively considered whether or not the Veteran's 
service connected diabetes either caused or aggravated his 
back disability.  Moreover, further opinion is needed to 
fully adjudicate the claim.

An April 2004 VA examination that was chiefly concerned with 
whether or not the Veteran's current back disability was 
related to service also noted as part of the opinion that the 
back disability was not related to active service or to the 
service connected disabilities.  However, the reasons and 
bases provided by the examiner in support of his opinion only 
addressed that portion of the opinion regarding direct 
service connection.  It did not provide any reasons or bases 
as to why any of the Veteran's service connected disabilities 
were unrelated to his back disability.  Service connection 
secondary to diabetes was not specifically discussed, and it 
did not address the question of whether or not the diabetes 
aggravated the back disability.  

Similarly, the July 2005 supplemental statement of the case 
quoted the April 2004 examiner but did not further address 
secondary service connection in general or specifically 
consider whether or not the Veteran's diabetes either caused 
or aggravated his back disability.  

Therefore, in order to afford the Veteran due process and to 
assist him in the development of his claim, the Board finds 
that the claims folder should be forwarded to a VA examiner 
in order to obtain an opinion as to whether or not the 
Veteran's service connected diabetes either caused or 
aggravated his back disability.  Afterwards, the originating 
agency must specifically consider whether or not the service 
connected diabetes caused or aggravated the Veteran's back 
disability.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The record further notes that although the Veteran was 
provided with VCAA notification regarding secondary service 
connection in regards to earlier claims, there is no 
indication that he has received any such notice in 
conjunction with his claim that his diabetes has caused his 
back disability.  The Board finds that such notification is 
necessary.  However, the Veteran should be reminded that it 
is not necessary to submit additional copies of material that 
he has previously submitted.  

Finally, the Board notes that the Veteran has submitted 
approximately twelve volumes worth of material since the 
issuance of the October 2005 Board decision.  The vast 
majority of this material is duplicative of material 
previously submitted, copies of old VA letters and decisions 
already contained in the claims folder, or lengthy arguments 
differing little from those already considered.  However, the 
Veteran has also submitted multiple copies of various medical 
texts, some of which he believes shows a relationship between 
diabetes and arthritis.  There is no indication that the 
Veteran has waived RO review of all this material, and the RO 
must be afforded an opportunity to consider this evidence in 
conjunction with the Veteran's claim.  

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran with 
notification of the evidence required 
to support a claim of entitlement to 
service connection for a back 
disability as secondary to his service 
connected diabetes.  The Veteran should 
be provided with an opportunity to 
respond.  The notification should make 
clear to the Veteran that he should 
only submit evidence that has not 
previously been submitted.  

2.  Forward the Veteran's claims folder 
to an appropriate medical specialist in 
order to obtain an opinion regarding 
the etiology of his back disability.  
The examiner's attention is invited to 
the April 2004 VA examination, as well 
medical texts submitted by the Veteran 
which purport to show a relationship 
between diabetes and arthritis of the 
spine.  After review of the relevant 
evidence, the examiner should express 
the following opinion: 1) Is it as 
likely as not (50 percent chance or 
greater) that the Veteran's back 
disability developed as a result of his 
service connected diabetes?  2) If the 
answer to the first question is 
negative, is it as likely as not that 
the back disability has been aggravated 
(permanently made worse) or otherwise 
increased in severity as a result of 
his service connected diabetes?  If so, 
please specify the amount of the 
aggravation.  The reasons and bases for 
these opinions must be included.  

3.  After the development requested above 
has been completed to the extent 
possible, review the record and 
adjudicate the Veterans' claim for 
service connection to include on the 
basis of whether or not his back 
disability has developed or been 
aggravated by his service connected 
diabetes.  If any benefit sought on 
appeal, for which a notice of 
disagreement has been filed, remains 
denied, the Veteran and representative 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.  The 
supplemental statement of the case must 
include the reasons and bases for all 
aspects of the decision. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The Veteran need take no action until 
otherwise notified.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




